Citation Nr: 0531049	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder not otherwise specified, claimed as memory loss.

2.  Entitlement to service connection for abdominal pain, 
also claimed as pelvic pain, as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for abdominal 
pain, also claimed as pelvic pain, as an undiagnosed illness, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

VA examiners have linked the veteran's depression to her 
military service.


CONCLUSION OF LAW

A depressive disorder not otherwise specified, claimed as 
memory loss, was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issues on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran asserts that she has depression as a result of 
certain incidents that occurred during her military service.

In February 2004 the veteran underwent a VA mental disorder 
examination that addressed the veteran's contentions 
concerning her depression.  The Board finds that the February 
2004 VA examination and the February 1996 VA examination, 
when read together in the light most favorable to the 
veteran, indicate that the veteran's depression is related to 
her military service.  The Board notes that there are no 
contrary medical opinions of record.

Based on the opinions from the VA examiners, and based on the 
fact that VA records reflect a diagnosis of a psychiatric 
disorder shortly following service, the Board finds that 
service connection for a depressive disorder not otherwise 
specified, claimed as memory loss, is warranted.


ORDER

Service connection for a depressive disorder not otherwise 
specified, claimed as memory loss, is granted.


REMAND

The veteran asserts that she has abdominal pain (and pelvic 
pain) as a result of an undiagnosed illness associated with 
her documented service in the Persian Gulf.  Service medical 
records reflect several complaints of abdominal pain and 
cramps, and the veteran has indicated that she continues to 
have abdominal pain.

While the veteran has undergone general VA medical 
examinations, the veteran has not yet been afforded a VA 
examination for the specific purpose to determine the 
diagnosis and etiology of any abdominal symptoms, and such an 
examination should be scheduled.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
abdominal complaints.  It is imperative 
that the claims file be made available to 
the examiner and reviewed by the examiner 
in connection with the examination.  The 
examiner should review the veteran's 
claims file and should address the 
following points in any report provided:

(a) Indicate whether there are any 
objective medical indications that the 
veteran is suffering from abdominal (or 
pelvic) symptoms.

(b) Specifically determine if the 
veteran's abdominal symptoms are 
attributable to a known diagnostic 
entity.

(c) If the veteran currently has a known 
diagnosed abdominal disability, is it at 
least as likely as not that (i.e., 
probability of at least 50 percent) this 
disability had its onset in service.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


